DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of patent eligible subject matter and the claimed invention is directed to non-statutory subject matter.  
Claims 16-20 recite ‘a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor……….’which could be signal per se as enabled in the instant specification at least in paragraph 0039, which discloses………‘one embodiment of the subject disclosure includes a machine-readable storage medium, comprising instructions, which when executed by a processor, cause the processor to perform operations including detecting signal interference in a segment of a first plurality of segments occurring in a first radio frequency spectrum of a first wireless communication system, where the signal interference is intermixed with signals transmitted by a transmitter, and where the signals comprise data traffic’, this appears not to exclude the machine readable from being a signal. 
To overcome this rejection, examiner will suggest to amend the claimed term to: "non-transitory", "computer usable memory", or "computer usable storage memory", "computer readable memory", "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal".

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-30 of Patent No.: US 9,775,116 B2 to Abdelmonem et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims 
and are therefore obvious variants.  See table and claim mapping below:




Patent No.: US 9,775,116 B2 
Instant Application 17/153,499
Claim 1:  A method, comprising: 

obtaining, by a first cell site of a plurality of cell sites, a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of sectors or a plurality of paths, wherein each of the SINR measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites; 

initiating, by the first cell site, corrective action to improve a SINR measurement of an affected sector of the plurality of sectors or an affected path of the plurality of paths falling below a first SINR threshold; and 

determining, by the first cell site, whether the corrective action has affected one or more SINR measurements of a second cell site of the plurality of cell sites, wherein a first coverage area of the first cell site is in proximity to a second coverage area of the second cell site.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein each of the SINR measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites’ as disclosed by the patented application into the instant application so as to effectively increase performance of communication links of communication nodes).
Claim 1:  A method, comprising: 

obtaining, by a processing system including a processor, a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of paths; 

performing, by the processing system, corrective action to improve a SINR measurement of a first path of the plurality of paths falling below a first SINR threshold; 

determining, by the processing system in accordance with updated SINR measurements for the plurality of paths obtained subsequent to the corrective action, whether the corrective action has affected one or more SINR measurements of a second path of the plurality of paths; and

determining, by the processing system, whether to reverse the corrective action in whole or in part.







Claim 3: The method of claim 1, further comprising reversing at least in part, by the first cell site, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second cell site below a second SINR threshold.
Claim 2: The method of claim 1, further comprising reversing at least in part, by the processing system, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second path below a second SINR threshold.
Claim 2: Reversing at least in part, by the first cell site, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second cell site below a second SINR threshold. 

Claim 3: The method of claim 2, wherein for each path of the plurality of paths the first SINR threshold and the second SINR threshold are unique to that path.

Claim 5: The method of claim 1, wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof. 
Claim 4: The method of claim 2, wherein the second SINR threshold is determined according to a time of day, a key performance indicator (KPI) associated with the plurality of paths, or any combination thereof.
Claim 6: The method of claim 1, wherein the initiating of the corrective action further comprises adjusting one or more KPIs of the affected sector or affected path.
Claim 5: The method of claim 4, wherein the corrective action comprises adjusting one or more KPIs associated with the plurality of paths.
Claim 1: Determining, by the first cell site, whether the corrective action has affected one or more SINR measurements of a second cell site of the plurality of cell sites, wherein a first coverage area of the first cell site is in proximity to a second coverage area of the second cell site. 
Claim 6: The method of claim 1, wherein the plurality of paths are associated with a cell site of a communication network.

Claim 7:  The method of claim 1, wherein the SINR measurement for each of the plurality of sectors or the plurality of paths comprises an average of SINR measurements.

Claim 7: The method of claim 6, wherein the processing system comprises a processor of the cell site configured to perform the plurality of SINR measurements, wherein each of the plurality of SINR measurements represents a plurality of iterated measurements averaged over time.
Claim 3: The method of claim 1, further comprising reversing at least in part, by the first cell site, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second cell site below a second SINR threshold.  
Claim 8: The method of claim 1, wherein the SINR measurement of the first path is a minimum SINR measurement for the plurality of paths.
Claim 5: The method of claim 1, wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof. 
Claim 9: The method of claim 1, wherein the plurality of SINR measurements are performed according to a sampling rate determined at least in part by a time of day.

Claim 7: The method of claim 1, wherein the SINR measurement for each of the plurality of sectors or the plurality of paths comprises an average of SINR measurements.

Claim 10: The method of claim 1, wherein the plurality of paths includes a corrected set of paths for which the corrective action was performed and an uncorrected set of paths for which the corrective action was not performed, and further comprising comparing, by the processing system, first averaged SINR measurements relating to the corrected set of paths with second averaged SINR measurements relating to the uncorrected set of paths to determine an adverse effect of the corrective action.
Claim 12: A cell site, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

obtaining a plurality of Signal to Interference plus Noise Ratio (SINR) measurements from a plurality of sectors or a plurality of paths of the cell site, 

wherein the cell site is part of a plurality of cell sites, wherein each of the SINR measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites; 

detecting a SINR measurement of the SINR measurements that is below a first threshold; identifying an affected sector of the plurality of sectors or an affected path of the plurality of paths from which the SINR measurement was obtained; 

obtaining one or more SINR measurements of a neighboring cell site of the plurality of cell sites; and 

initiating corrective action to improve the SINR measurement of the affected sector or the affected path of the cell site according to the SINR measurement of the cell site and the one or more SINR measurements of the neighboring cell site.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein the cell site is part of a plurality of cell sites, wherein each of the SINR measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites’ as disclosed by the patented application into the instant application so as to effectively increase performance of communication links of communication nodes).
Claim 11: A device comprising: 

a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 

obtaining a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of paths; 

performing a corrective action to improve a SINR measurement of a first path of the plurality of paths falling below a first SINR threshold, the first SINR threshold determined according to a time of day, a key performance indicator (KPI) associated with the plurality of paths, or any combination thereof; 

determining, in accordance with updated SINR measurements for the plurality of paths obtained subsequent to the corrective action, whether the corrective action has affected one or more SINR measurements of a second path of the plurality of paths; and 

determining whether to reverse the corrective action in whole or in part.



Claim 14: The cell site of claim 12, wherein the operations further comprise reversing at least in part the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the neighboring cell site below a second threshold.

Claim 12: The device of claim 11, further comprising reversing, at least in part, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second path below a second SINR threshold.

Claim 1: Determining, by the first cell site, whether the corrective action has affected one or more SINR measurements of a second cell site of the plurality of cell sites, wherein a first coverage area of the first cell site is in proximity to a second coverage area of the second cell site.  
Claim 13: The device of claim 11, wherein the plurality of paths are associated with a cell site of a communication network.

Claim 14: The cell site of claim 12, wherein the operations further comprise reversing at least in part the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the neighboring cell site below a second threshold.
Claim 14: The device of claim 11, wherein the SINR measurement of the first path is a minimum SINR measurement for the plurality of paths.

Claim 5: wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof.
Claim 15: The device of claim 11, wherein the plurality of SINR measurements are performed according to a sampling rate determined at least in part by a time of day.
Claim 19: A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 

obtaining a plurality of signal to noise measurements from a plurality of sectors or a plurality of paths of a first cell site of a plurality of cell sites, 

wherein each of the signal to noise measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites; 
determining that a first signal to noise measurement of the signal to noise measurements is associated with a sector of the plurality of sectors or a path of the plurality of paths; 

detecting that the first signal to noise measurement of the sector or the path is less than a previous signal to noise measurement of the sector or the path; 

determining that a second cell site of the plurality of cell sites has performed corrective action to improve a signal to noise measurement of the second cell site; and 

notifying the second cell site of a change in signal to noise performance of the first cell site. 

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein each of the signal to noise measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites’ as disclosed by the patented application into the instant application so as to effectively increase performance of communication links of communication nodes).
Claim 16: A machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 

obtaining a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of paths; 

performing a corrective action for a first path of the plurality of paths falling below a first SINR threshold; 

determining, in accordance with updated SINR measurements for the plurality of paths obtained subsequent to the corrective action, whether the corrective action has affected one or more SINR measurements of a second path of the plurality of paths; and 
determining whether to reverse the corrective action in whole or in part.

Claim 3: Reversing at least in part, by the first cell site, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second cell site below a second SINR threshold.   
Claim 17: The machine-readable medium of claim 16, wherein the operations further comprise reversing, at least in part, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second path below a second SINR threshold.
Claim 1: Determining, by the first cell site, whether the corrective action has affected one or more SINR measurements of a second cell site of the plurality of cell sites, wherein a first coverage area of the first cell site is in proximity to a second coverage area of the second cell site.  
Claim 18: The machine-readable medium of claim 16, wherein the plurality of paths are associated with a cell site of a communication network.

Claim 14: Wherein the operations further comprise reversing at least in part the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the neighboring cell site below a second threshold.
Claim 19: The machine-readable medium of claim 16, wherein the SINR measurement of the first path is a minimum SINR measurement for the plurality of paths.

Claim 5: Wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof.
Claim 20: The machine-readable medium of claim 16, wherein the plurality of SINR measurements are performed according to a sampling rate determined at least in part by a time of day.



5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,039,061 B2 to Abdelmonem et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims 
and are therefore obvious variants.  See table and claim mapping below:

Patent No.: US 10,039,061 B2 
Instant Application 17/153,499
Claim 1: A method, comprising: 

obtaining, by a processing system including a processor, a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of sectors or a plurality of paths associated with a first cell site of a plurality of cell sites, 

wherein each of the SINR measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites; and 

initiating, by the processing system, corrective action to improve a SINR measurement of a sector of the plurality of sectors or a path of the plurality of paths.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein each of the SINR measurements represents a ratio of a first power level of a received communication signal to a second power level comprising a sum of an interference component and a noise component, the communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites’ as disclosed by the patented application into the instant application so as to effectively increase performance of communication links of communication nodes).
Claim 1:  A method, comprising: 

obtaining, by a processing system including a processor, a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of paths; 

performing, by the processing system, corrective action to improve a SINR measurement of a first path of the plurality of paths falling below a first SINR threshold; 

determining, by the processing system in accordance with updated SINR measurements for the plurality of paths obtained subsequent to the corrective action, whether the corrective action has affected one or more SINR measurements of a second path of the plurality of paths; and

determining, by the processing system, whether to reverse the corrective action in whole or in part.







Claim 5: The method of claim 2, further comprising reversing at least in part, by the processing system, the corrective action, responsive to determining that the corrective action has reduced one or more SINR measurements of a second cell site below a second SINR threshold.
Claim 2: The method of claim 1, further comprising reversing at least in part, by the processing system, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second path below a second SINR threshold.
Claim 2: The method of claim 1, wherein the corrective action is initiated to improve the SINR measurement of an affected sector of the plurality of sectors or an affected path of the plurality of paths falling below a first SINR threshold. 

Claim 3: The method of claim 2, wherein for each path of the plurality of paths the first SINR threshold and the second SINR threshold are unique to that path.

Claim 3: The method of claim 2, wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof.

Claim 4: The method of claim 2, wherein the second SINR threshold is determined according to a time of day, a key performance indicator (KPI) associated with the plurality of paths, or any combination thereof.
Claim 4: The method of claim 3, wherein the initiating of the corrective action further comprises adjusting one or more KPIs of the affected sector or affected path.
Claim 5: The method of claim 4, wherein the corrective action comprises adjusting one or more KPIs associated with the plurality of paths.
Claim 1: The communication signal comprising a radio frequency (RF) signal in a frequency band, the interference component comprising a signal in the frequency band from a source other than the plurality of cell sites; and initiating, by the processing system, corrective action to improve a SINR measurement of a sector of the plurality of sectors or a path of the plurality of paths.
Claim 6: The method of claim 1, wherein the plurality of paths are associated with a cell site of a communication network.

Claim 12: The method of claim 11, wherein the SINR value SINRj is calculated by averaging SINR values for the cell site and sector over a plurality of resource blocks.

Claim 7: The method of claim 6, wherein the processing system comprises a processor of the cell site configured to perform the plurality of SINR measurements, wherein each of the plurality of SINR measurements represents a plurality of iterated measurements averaged over time.
Claim 5: The method of claim 2, further comprising reversing at least in part, by the processing system, the corrective action, responsive to determining that the corrective action has reduced one or more SINR measurements of a second cell site below a second SINR threshold.
Claim 8: The method of claim 1, wherein the SINR measurement of the first path is a minimum SINR measurement for the plurality of paths.
Claim 3: The method of claim 2, wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof. 

Claim 9: The method of claim 1, wherein the plurality of SINR measurements are performed according to a sampling rate determined at least in part by a time of day.

Claim 5: The method of claim 2, further comprising reversing at least in part, by the processing system, the corrective action, responsive to determining that the corrective action has reduced one or more SINR measurements of a second cell site below a second SINR threshold. 

Claim 10: The method of claim 1, wherein the plurality of paths includes a corrected set of paths for which the corrective action was performed and an uncorrected set of paths for which the corrective action was not performed, and further comprising comparing, by the processing system, first averaged SINR measurements relating to the corrected set of paths with second averaged SINR measurements relating to the uncorrected set of paths to determine an adverse effect of the corrective action.
Claim 16: A device comprising: 

a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 

obtaining signal strength information to determine a plurality of received signal strength indicator (RSSI) values including a first RSSI value for signals in a carrier frequency band due to a wireless carrier on a cellular network, a second RSSI value for signals outside the carrier frequency band due to a competing wireless carrier, a third RSSI value for signals outside the carrier frequency band due to sources other than the competing wireless carrier, and a fourth RSSI value for signals in an unused portion of a frequency spectrum of the carrier; 
determining a signal to interference plus noise ratio (SINR) from the plurality of RSSI values for each of a plurality of nodes of the cellular network, thereby obtaining a plurality of SINR values relating to the cellular network; and 

analyzing the plurality of SINR values to provide recommendations for actions to adjust an RF link of at least one of the plurality of nodes of the cellular network.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘obtaining signal strength information to determine a plurality of received signal strength indicator (RSSI) values including a first RSSI value for signals in a carrier frequency band due to a wireless carrier on a cellular network, a second RSSI value for signals outside the carrier frequency band due to a competing wireless carrier, a third RSSI value for signals outside the carrier frequency band due to sources other than the competing wireless carrier, and a fourth RSSI value for signals in an unused portion of a frequency spectrum of the carrier’ as disclosed by the patented application into the instant application so as to effectively increase performance of communication links of communication nodes).
Claim 11: A device comprising: 

a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 

obtaining a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of paths; 
performing a corrective action to improve a SINR measurement of a first path of the plurality of paths falling below a first SINR threshold, the first SINR threshold determined according to a time of day, a key performance indicator (KPI) associated with the plurality of paths, or any combination thereof; 

determining, in accordance with updated SINR measurements for the plurality of paths obtained subsequent to the corrective action, whether the corrective action has affected one or more SINR measurements of a second path of the plurality of paths; and 

determining whether to reverse the corrective action in whole or in part.



Claim 2: Wherein the corrective action is initiated to improve the SINR measurement of an affected sector of the plurality of sectors or an affected path of the plurality of paths falling below a first SINR threshold.

Claim 12: The device of claim 11, further comprising reversing, at least in part, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second path below a second SINR threshold.

Claim 16: Determining a signal to interference plus noise ratio (SINR) from the plurality of RSSI values for each of a plurality of nodes of the cellular network, thereby obtaining a plurality of SINR values relating to the cellular network; and analyzing the plurality of SINR values to provide recommendations for actions to adjust an RF link of at least one of the plurality of nodes of the cellular network.
Claim 13: The device of claim 11, wherein the plurality of paths are associated with a cell site of a communication network.

Claim 5: Reversing at least in part, by the processing system, the corrective action, responsive to determining that the corrective action has reduced one or more SINR measurements of a second cell site below a second SINR threshold.
Claim 14: The device of claim 11, wherein the SINR measurement of the first path is a minimum SINR measurement for the plurality of paths.

Claim 3: Wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof. 
Claim 15: The device of claim 11, wherein the plurality of SINR measurements are performed according to a sampling rate determined at least in part by a time of day.

Claim 8:  A method, comprising: 

obtaining, by a processing system including a processor, signal strength information to determine a plurality of received signal strength indicator (RSSI) values including a first RSSI value for signals in a carrier frequency band due to a wireless carrier on a cellular network, a second RSSI value for signals outside the carrier frequency band due to a competing wireless carrier, a third RSSI value for signals outside the carrier frequency band due to sources other than the competing wireless carrier, and a fourth RSSI value for signals in an unused portion of a frequency spectrum of the carrier; 

determining, by the processing system, a signal to interference plus noise ratio (SINR) from the plurality of RSSI values for each of a plurality of nodes of the cellular network, thereby obtaining a plurality of SINR values relating to the cellular network; and 

analyzing, by the processing system, the plurality of SINR values to provide recommendations for actions to improve a performance of at least one of the plurality of nodes of the cellular network.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘obtaining, by a processing system including a processor, signal strength information to determine a plurality of received signal strength indicator (RSSI) values including a first RSSI value for signals in a carrier frequency band due to a wireless carrier on a cellular network, a second RSSI value for signals outside the carrier frequency band due to a competing wireless carrier, a third RSSI value for signals outside the carrier frequency band due to sources other than the competing wireless carrier, and a fourth RSSI value for signals in an unused portion of a frequency spectrum of the carrier’ as disclosed by the patented application into the instant application so as to effectively increase performance of communication links of communication nodes).
Claim 16: A machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 

obtaining a plurality of Signal to Interference plus Noise Ratio (SINR) measurements for a plurality of paths; 

performing a corrective action for a first path of the plurality of paths falling below a first SINR threshold; 

determining, in accordance with updated SINR measurements for the plurality of paths obtained subsequent to the corrective action, whether the corrective action has affected one or more SINR measurements of a second path of the plurality of paths; and 

determining whether to reverse the corrective action in whole or in part.

Claim 5:  Reserving at least in part, by the processing system, the corrective action, responsive to determining that the corrective action has reduced one or more SINR measurements of a second cell site below a second SINR threshold. 

Claim 17: The machine-readable medium of claim 16, wherein the operations further comprise reversing, at least in part, the corrective action responsive to determining that the corrective action has reduced the one or more SINR measurements of the second path below a second SINR threshold.
Claim 8: Determining, by the processing system, a signal to interference plus noise ratio (SINR) from the plurality of RSSI values for each of a plurality of nodes of the cellular network, thereby obtaining a plurality of SINR values relating to the cellular network; and analyzing, by the processing system, the plurality of SINR values to provide recommendations for actions to improve a performance of at least one of the plurality of nodes of the cellular network.
Claim 18: The machine-readable medium of claim 16, wherein the plurality of paths are associated with a cell site of a communication network.

Claim 5: Reversing at least in part, by the processing system, the corrective action, responsive to determining that the corrective action has reduced one or more SINR measurements of a second cell site below a second SINR threshold.
Claim 19: The machine-readable medium of claim 16, wherein the SINR measurement of the first path is a minimum SINR measurement for the plurality of paths.

Claim 3: Wherein the first SINR threshold is determined according to a time of day, an event affecting operations of the first cell site, a key performance indicator (KPI), or any combination thereof. 
Claim 20: The machine-readable medium of claim 16, wherein the plurality of SINR measurements are performed according to a sampling rate determined at least in part by a time of day.




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463